2016.01
.15                                 Cite as 2016 Ark. 13
12:35:2
                SUPREME COURT OF ARKANSAS
2 -06'00'                                    No.


IN MEMORY OF CHIEF JUSTICE                         Opinion Delivered   January 15, 2016
JAMES R. HANNAH




                                        PER CURIAM


       Today we recognize the thirty-seven years of service of former Chief Justice Jim

Hannah to the Arkansas Judiciary. Chief Justice Hannah was instrumental in the creation of

a unified, limited jurisdiction court system. When Amendment 80 was adopted, Arkansas had

seven different limited-jurisdiction courts, each with overlapping jurisdiction, and more than

250 part-time judges. Upon full implementation of the system in 2017, Arkansas will have a

state district court in each county and approximately 70 full-time district court judges.

Additionally, Chief Justice Hannah endeavored to improve the juvenile-justice system. He

was an advocate for Arkansas Access to Justice, and urged support for access to legal services

and foreign language interpreters. He was also active in the Arkansas Judicial Council, serving

as its president in 1995–96.

       Throughout his legal career, Chief Justice Hannah was involved on a state and national

level as an advocate for judicial independence, civics education, and public outreach to

increase awareness of our judicial system. During Chief Justice Hannah’s tenure, the court
                                      Cite as 2016 Ark. 13

established Appeals on Wheels, a legal education outreach program for students. Arkansas

became the first state in the nation to publish and distribute the official report of its appellate

decisions electronically; and new technology was applied in the areas of public access to the

courts and court information. Chief Justice Hannah also worked with the Arkansas Bar

Association to institute an annual “State of the Judiciary” address, which he delivered each

year at the joint meeting of the bench and bar.

           President Barack Obama appointed Chief Justice Hannah to the State Justice Institute

Board of Directors, where he served as chairman. Chief Justice John Roberts appointed Chief

Justice Hannah to the Committee on Federal-State Jurisdiction of the Judicial Conference of

the United States. In 2014, Chief Justice Hannah was named chair of the Board of Directors

of the National Center for State Courts and president of the Conference of Chief Justices.

           At the time of his retirement, Chief Justice Hannah was the longest-serving member

of the Arkansas state judiciary. The court acknowledges his thirty-seven years of service on

the bench as a city-court judge, a juvenile judge, a chancery judge, and a supreme court

justice.

           On this sad occasion, the Arkansas Supreme Court joins the citizens of this State in

saluting Chief Justice Hannah for a life well lived, his unwavering dedication to his family, and

his long service to the Arkansas Judiciary. The court extends our deepest sympathy and

heartfelt condolences to his wife, Pat, and the entire Hannah family.




                                                2